 Case 3:19-cv-01158-MCR Document 23 Filed 03/29/21 Page 1 of 32 PageID 622




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

BRADLEY DEREK BENNETT,

             Plaintiff,

v.                                                    Case No. 3:19-cv-1158-MCR

COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

             Defendant.
                                           /

                 MEMORANDUM OPINION AND ORDER 1

      THIS CAUSE is before the Court on Plaintiff’s appeal of an

administrative decision denying his applications for a period of disability,

disability insurance benefits (“DIB”), and supplemental security income

(“SSI”). Following an administrative hearing held via video on October 25,

2018, the assigned Administrative Law Judge (“ALJ”) issued a decision,

finding Plaintiff not disabled from December 24, 2014 2 through December 24,



      1The parties consented to the exercise of jurisdiction by a United States
Magistrate Judge. (Doc. 14.)

      2 Although in both of his applications Plaintiff alleged disability beginning
December 31, 2010 (Tr. 215, 217), the ALJ found that the time period at issue in
this case began on December 24, 2014, because Plaintiff’s prior application was
denied initially on August 28, 2014 and upon reconsideration on December 23, 2014,
there were no grounds for reopening the determination on the prior application, and
the doctrine of res judicata precluded consideration of the issue of disability before
December 23, 2014 (Tr. 15-16).
 Case 3:19-cv-01158-MCR Document 23 Filed 03/29/21 Page 2 of 32 PageID 623




2018, the date of the ALJ’s decision. 3 (Tr. 15-29, 34-69.) Based on a review of

the record, the briefs, and the applicable law, the Commissioner’s decision is

REVERSED and REMANDED.

      I.     Standard of Review

      The scope of this Court’s review is limited to determining whether the

Commissioner applied the correct legal standards, McRoberts v. Bowen, 841

F.2d 1077, 1080 (11th Cir. 1988), and whether the Commissioner’s findings

are supported by substantial evidence, Richardson v. Perales, 402 U.S. 389,

390 (1971). “Substantial evidence is more than a scintilla and is such

relevant evidence as a reasonable person would accept as adequate to support

a conclusion.” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th

Cir. 2004). Where the Commissioner’s decision is supported by substantial

evidence, the district court will affirm, even if the reviewer would have

reached a contrary result as finder of fact, and even if the reviewer finds that

the evidence preponderates against the Commissioner’s decision. Edwards v.

Sullivan, 937 F.2d 580, 584 n.3 (11th Cir. 1991); Barnes v. Sullivan, 932 F.2d

1356, 1358 (11th Cir. 1991). The district court must view the evidence as a




      3 Plaintiff had to establish disability on or before December 31, 2015, his date
last insured, in order to be entitled to a period of disability and DIB. (Tr. 16.) The
relevant period for his SSI application is the month in which the application was
filed (March 2016) through the date of the ALJ’s decision (December 24, 2018). (Tr.
15.)


                                          2
 Case 3:19-cv-01158-MCR Document 23 Filed 03/29/21 Page 3 of 32 PageID 624




whole, taking into account evidence favorable as well as unfavorable to the

decision. Foote v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995); accord Lowery

v. Sullivan, 979 F.2d 835, 837 (11th Cir. 1992) (stating that the court must

scrutinize the entire record to determine the reasonableness of the

Commissioner’s factual findings).

      II.   Discussion

      Plaintiff argues that the ALJ’s residual functional capacity (“RFC”)

assessment and hypothetical questions to the vocational expert (“VE”) failed

to account for all work-related limitations associated with Plaintiff’s severe

impairments of schizoaffective disorder and social phobia, such as the

inability to leave his house or his room, the inability to focus as a result of

auditory hallucinations, and the experience of fatigue/drowsiness as a side

effect from medication. (Doc. 18 at 13-14.) Plaintiff also argues that the ALJ

improperly discounted the treating opinions of Dr. Larson and the examining

opinions of Drs. Milne and Knox related to Plaintiff’s severe impairments.

(Id. at 18-19.) Plaintiff points out that all three doctors are specialists in the

field of psychology and are the only medical professionals who have offered

medical opinions based on an actual examination. (Id. at 19.) Plaintiff also

points out that the ALJ discussed these doctors’ opinions in isolation and

failed to acknowledge, much less discuss, the consistency among them. (Id.

at 20.) As for the State Agency non-examining consultants’ opinions, which


                                         3
 Case 3:19-cv-01158-MCR Document 23 Filed 03/29/21 Page 4 of 32 PageID 625




were given the most weight compared to any other medical opinion of record,

Plaintiff asserts that the ALJ failed to include the limitation to two-to-three-

step oral instructions and the limitation to work with supportive,

communicative supervisors and caring support staff in the RFC assessment,

or explain why such limitations were not accepted. (Id. at 23-24.)

      Defendant responds that “[s]ubstantial evidence supports the ALJ’s

RFC finding based on Plaintiff’s improvement with treatment, mild mental

status examination findings, his daily activities, and the opinions of the

[S]tate [A]gency psychological consultants.” (Doc. 22 at 6.) Defendant argues

that a remand is not necessary because “the ALJ did not fail to include

relevant limitations in the RFC finding and properly evaluated the medical

opinion evidence.” (Id. at 8.)

            A.    Standard for Evaluating Opinion Evidence

      The ALJ is required to consider all the evidence in the record when

making a disability determination. See 20 C.F.R. §§ 404.1520(a)(3),

416.920(a)(3). With regard to medical opinion evidence, “the ALJ must state

with particularity the weight given to different medical opinions and the

reasons therefor.” Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1179 (11th

Cir. 2011). Substantial weight must be given to a treating physician’s

opinion unless there is good cause to do otherwise. See Lewis v. Callahan,

125 F.3d 1436, 1440 (11th Cir. 1997).


                                        4
 Case 3:19-cv-01158-MCR Document 23 Filed 03/29/21 Page 5 of 32 PageID 626




      “‘[G]ood cause’ exists when the: (1) treating physician’s opinion was not

bolstered by the evidence; (2) evidence supported a contrary finding; or (3)

treating physician’s opinion was conclusory or inconsistent with the doctor’s

own medical records.” Phillips v. Barnhart, 357 F.3d 1232, 1240-41 (11th

Cir. 2004). When a treating physician’s opinion does not warrant controlling

weight, the ALJ must nevertheless weigh the medical opinion based on: (1)

the length of the treatment relationship and the frequency of examination,

(2) the nature and extent of the treatment relationship, (3) the medical

evidence supporting the opinion, (4) consistency of the medical opinion with

the record as a whole, (5) specialization in the medical issues at issue, and (6)

any other factors that tend to support or contradict the opinion. 20 C.F.R. §§

404.1527(c)(2)-(6), 416.927(c)(2)-(6). “However, the ALJ is not required to

explicitly address each of those factors. Rather, the ALJ must provide ‘good

cause’ for rejecting a treating physician’s medical opinions.” Lawton v.

Comm’r of Soc. Sec., 431 F. App’x 830, 833 (11th Cir. 2011) (per curiam).

      Although a treating physician’s opinion is generally entitled to more

weight than a consulting physician’s opinion, see Wilson v. Heckler, 734 F.2d

513, 518 (11th Cir. 1984) (per curiam); 20 C.F.R. §§ 404.1527(c)(2),

416.927(c)(2), “[t]he opinions of state agency physicians” can outweigh the

contrary opinion of a treating physician if “that opinion has been properly

discounted,” Cooper v. Astrue, Case No. 8:06-cv-1863-T-27TGW, 2008 WL


                                        5
 Case 3:19-cv-01158-MCR Document 23 Filed 03/29/21 Page 6 of 32 PageID 627




649244, *3 (M.D. Fla. Mar. 10, 2008). Further, “the ALJ may reject any

medical opinion if the evidence supports a contrary finding.” Wainwright v.

Comm’r of Soc. Sec. Admin., No. 06-15638, 2007 WL 708971, at *2 (11th Cir.

Mar. 9, 2007) (per curiam); see also Sryock v. Heckler, 764 F.2d 834, 835 (11th

Cir. 1985) (per curiam) (same).

      “The ALJ is required to consider the opinions of non-examining [S]tate

[A]gency medical and psychological consultants because they ‘are highly

qualified physicians and psychologists, who are also experts in Social

Security disability evaluation.’” Milner v. Barnhart, 275 F. App’x 947, 948

(11th Cir. 2008) (per curiam); see also SSR 96-6p 4 (stating that the ALJ must

treat the findings of State agency medical consultants as expert opinion

evidence of non-examining sources). While the ALJ is not bound by the

findings of non-examining physicians, the ALJ may not ignore these opinions

and must explain the weight given to them in his decision. SSR 96-6p.

            B.    Relevant Opinion Evidence

                  1.     Treating Source Opinions

      On April 25, 2017, James L. Larson, M.D., Medical Director at Clay

Behavioral Health Center, authored a letter regarding Plaintiff’s




      4 SSR 96-6p has been rescinded and replaced by SSR 17-2p effective March
27, 2017. However, because Plaintiff’s applications predated March 27, 2017, SSR
96-6p was still in effect on the date of the ALJ’s decision.


                                        6
 Case 3:19-cv-01158-MCR Document 23 Filed 03/29/21 Page 7 of 32 PageID 628




impairments and limitations. (Tr. 497.) The letter stated that Plaintiff had

Schizophrenia, Paranoid type; he was taking Aripiprazole and complained

that he was “tired all the time.” (Id.) The letter also stated:

        If we reduce the Aripiprazole at all[,] the auditory hallucinations
        come back. He wants Adderall (amphetamine salts) to help, but
        this will probably make his auditory hallucinations and paranoia
        worse.

        He is not able to understand and carry out short[,] simple
        instructions and to decrease his Aripiprazole will probably lead to
        a psychotic break with hospitalization and continued disability.
        He needs to be on disability and have Medicare to help with
        taking care of him and his family. He is not able to work.

(Id.)

        On October 17, 2018, Dr. Larson authored a Medical Source Statement

(“MSS”), which reaffirmed Plaintiff’s diagnosis of Schizophrenia, Paranoid

type, and further stated:

        On April 25, 2017, I provided a short letter of assessment. The
        limitations I placed continue to be present and[,] in my opinion,
        they reasonably began with the date of his Baker Act on
        November 19, 2015. I have treated Mr. Bennett on a consistent
        basis since December 29, 2015 and my opinion is based upon my
        clinical examinations, my interviews with Mr. Bennett and my
        observations of the symptoms that have been present on a
        consistent basis since December 2015[.]

(Tr. 512.)

                    2.    Examining Source Opinions

                          a.    Robin M. Johnson, Psy.D.

        On July 8, 2014, Dr. Johnson, a licensed psychologist, examined


                                         7
 Case 3:19-cv-01158-MCR Document 23 Filed 03/29/21 Page 8 of 32 PageID 629




Plaintiff at the request of the Office of Disability Determination. (Tr. 336-

39.) Plaintiff and his wife were transported to Dr. Johnson’s office by

Plaintiff’s mother. (Tr. 336.) Plaintiff stated that they had been residing

with his parents for the last four years and he was disabled due to anxiety

and social phobia. (Id.) According to his wife and mother, Plaintiff isolated

himself in his room for days at a time. (Tr. 338.)

      Plaintiff described his mood as sad. (Id.) His thought processes were

delayed, and his affect was flat and restricted. (Id.) The mental status

examination also showed the following abnormal findings:

      Concentration/Attention: Mr. Bennett was unable to perform
      serial 7’s. His forward spelling of world had to be corrected and
      he incorrectly spelled world backward (DLOW). There were mild
      impairments in his concentration and attention.

      ...

      Recent and Remote Memory: Mr. Bennett recalled . . . two
      out of three words after a brief delay. . . . He was unable to
      recall a current news event; expressing “I don’t watch the
      news….I don’t like hearing about kids going missing.” . . .

      Hallucinations and Perceptual Disturbances: Mr. Bennett
      acknowledged hearing people talking negatively about him and
      verbalized mild paranoid thoughts that others are spying on him.
      There were no observable indications of a psychotic nature.

      Behavioral Observations: . . . He maintained fair eye contact.
      . . . His thought processes were linear and goal directed, but
      delayed. . . . His cognitive functioning appeared to be in the low
      average range. . . .

      Daily Functioning: Mr. Bennett reports spending his day


                                       8
 Case 3:19-cv-01158-MCR Document 23 Filed 03/29/21 Page 9 of 32 PageID 630




      watching television or working out in the garage. He attends to
      his hygiene needs, but his wife has to get on him to take a
      shower. He expressed not seeing the need to shower if he isn’t
      going anywhere. . . . He is capable of cooking and performing
      house[-]hold chores, but expressed he hasn’t done either in a long
      time. He is capable of shopping, but stated that he hasn’t been in
      a grocery store in eight years or in a restaurant in 12 years. He
      drives and has a valid Florida driver’s license. He enjoys riding
      dirt bikes with his sons in the woods and verbalized he feels safe
      in the woods away from others. He has limited socialization,
      except for his family.

(Id. (emphasis in original).)

      Dr. Johnson diagnosed Plaintiff with, inter alia, major depressive

disorder (“MDD”), recurrent, moderate, by history; attention deficit

hyperactivity disorder (“ADHD”), inattentive type, by history; generalized

anxiety disorder (“GAD”), by history; and assigned a Global Assessment of

Functioning (“GAF”) score of 60. (Tr. 338-39.) Dr. Johnson’s prognosis was

guarded. (Tr. 339.) She noted that Plaintiff’s “symptoms would likely

improve with individual counseling,” but group counseling was “likely to be

ineffective due to his anxiety when around others.” (Id.) With respect to

Plaintiff’s vocational functional ability, Dr. Johnson opined as follows:

      Mr. Bennett retains the ability to understand and remember
      complex tasks independently. His ability to perform tasks is
      moderately impaired by his affective symptomatology[,] primarily
      depression. His ability to sustain attention and concentration for
      any extended period of time is likely moderately impaired by his
      affective symptomatology and ADHD symptoms. His ability to
      interact appropriately with others is moderately impaired by his
      affective symptomatology. His ability to adhere to a work
      schedule and adjust and adapt to workplace changes, at this


                                        9
Case 3:19-cv-01158-MCR Document 23 Filed 03/29/21 Page 10 of 32 PageID 631




        time, appears to be moderately to significantly impaired by his
        affective symptomatology.

(Id.)

                          b.    Stephanie Milne, Psy.D., BCB

        On May 20, 2016, Dr. Milne, a licensed psychologist, examined Plaintiff

at the request of the Division of Disability Determination. 5 (Tr. 447-50.)

Plaintiff’s mother was also present at the evaluation. (Tr. 447.) Plaintiff

stated that he was disabled due to schizophrenia, social disorder, and

antipsychotic disorder. (Id.) Dr. Milne recorded the following history:

        Mr. Bennett stated that he started hearing voices approximately
        3 years ago. His depression started after his brother died in
        2002. His symptoms of depression are sadness and isolation. He
        has always had anxiety[,] but his symptoms have become worse
        over the years. . . . Mr. Bennett has been in and out of therapy
        since he was 8 years old. . . . He has received inpatient
        treatment for mental illness. He was last “Baker [A]cted” at the
        end of 2015. He stayed in the hospital for 5 days. Mr. Bennett
        requires reminders and assistance with his daily living skills. He
        does not like to shower because he believes there are video
        cameras in the shower. Socially, he isolates in his room in the
        dark and will only go into the garage at night to work on his cars.
        Mr. Bennett has difficulty completing tasks on time. His
        symptoms are worse when he is not on his medication and at
        night.

(Id.)

        Dr. Milne observed that Plaintiff was unshaven and appeared



        Dr. Milne’s opinions were based on her clinical interview with Plaintiff,
        5

review of records provided by the Division of Disability Determination, and Mini-
Mental State Examination (“MMSE”) findings. (Tr. 448.)


                                        10
Case 3:19-cv-01158-MCR Document 23 Filed 03/29/21 Page 11 of 32 PageID 632




overweight, his motor activity and cognitive processing were very

slow/retarded, his speech was slow, his attitude was guarded, and his mood

and affect were blunted. (Tr. 448-49.) She stated that Plaintiff “hears voices”

and his “speaking is delayed and sparse at times.” (Tr. 449.) As to Plaintiff’s

cognition, Dr. Milne noted as follows:

      Mr. Bennett’s orientation was intact. . . . Intelligence was below
      average. Attention and concentration was intact. He was unable
      to spell the word “world” backwards. . . . He was unable to
      repeat five digits backward on both trials. Thought content
      contained delusions. Perception contained auditory
      hallucinations. Judgment was impaired. Insight was good. . . .
      Memory was impaired for remote and recent memory [sic].

(Id.) Plaintiff’s score on the MMSE suggested no cognitive impairment. (Id.)

      Further, Dr. Milne reported that Plaintiff had “difficulty” with work-

related mental activities, memory, concentration, and persistence, but had no

difficulty with traveling and he did not travel. (Tr. 449-50.) She noted that

“Mr. Bennett isolate[d] [himself] in his room in the dark and [would] only go

into the garage at night to work on his cars,” and was not capable of

managing his own funds. (Tr. 450.) Dr. Milne diagnosed Plaintiff with

schizoaffective disorder, depressive type, and unspecified neurocognitive

disorder; assigned a GAF score of 50; and noted that Plaintiff’s prognosis was

poor. (Id.)

      Under “Summary and Recommendations,” Dr. Milne stated as follows:

      Bradley Derek Bennett is a 35[-]year[-]old male seeking disability


                                         11
Case 3:19-cv-01158-MCR Document 23 Filed 03/29/21 Page 12 of 32 PageID 633




        due to “schizophrenia, social disorder and antipsychotic disorder.”
        Based on his presentation during the interview, and information
        obtained from his mother who [was] present, it is believed that
        Mr. Bennett meets the diagnostic criteria for Schizoaffective
        Disorder, Depressive Type (DSM 5: F25.1). He is also being given
        the rule-out of Unspecified Neurocognitive Disorder (DSM 5:
        R41.9) for further assessment. Mr. Bennett may benefit from
        continued individual therapy and psychiatric medication
        management. He may also benefit from a complete
        neuropsychological evaluation and neurological evaluation to
        determine if there is another organic cause for his symptoms.

(Id.)

                          c.    Peter Knox, M.Ed., Psy.D.

        On October 3, 2016, Dr. Knox, a licensed psychologist, examined

Plaintiff at the request of the Division of Disability Determination. 6 (Tr.

474.) Plaintiff reported disability due to social phobia and hearing voices.

(Id.) Dr. Knox observed that Plaintiff’s mood appeared dysphoric; he had a

flat affect; he could relate information in a slow, but rational, coherent, and

sequential fashion; and he did not appear to be reacting to internal

disturbances despite his reports of hearing negative voices. (Tr. 476-77.)

Further, “Mr. Bennett answered questions in a matter of fact way” and

“[t]here were no behavioral indications of anxiety or thought disorder at the

time of the interview.” (Tr. 477.) Dr. Knox stated that Plaintiff was




       Dr. Knox’s findings were based on Plaintiff’s and his mother’s reports, a
        6

mental status examination of Plaintiff, and treatment notes from the Center for a
Healthy Mind and Wellbeing. (Tr. 474-78.)


                                        12
Case 3:19-cv-01158-MCR Document 23 Filed 03/29/21 Page 13 of 32 PageID 634




incapable of managing his own funds. (Id.)

      Dr. Knox opined that there was no significant impairment in work-

related mental activities. (Id.) With respect to Plaintiff’s social interaction

and adaptation, Dr. Knox noted:

      Mr. Bennett stated that in a day he will sit in his room and do
      nothing. Mr. Bennett noted he hears negative voices in his
      room[,] like he is not going to amount to anything in life. Mr.
      Bennett can clean up after himself and he will do laundry and he
      can make his own meals.

(Tr. 478.)

      Under “Diagnosis Summary,” Dr. Knox wrote:

      Mr. Bennett’s mother was interviewed later and she explained
      she started to see issues with her son in the 7th grade as, “he had
      the social anxiety and he would make himself sick so he would
      not have to go to school, so he would throw up. I tried to home
      school him and he was fine as long as I was besides [sic] him and
      he had A.D.H.D. as a child.” Mr. Bennett’s condition is seen as a
      Social Anxiety[.]

      Mr. Bennett is seen, from the information provided to have a
      Major Depression with Psychosis with this starting in 2002 when
      his brother died and since then he has shown symptoms of the
      depression with him isolating in his room.

(Id.) Dr. Knox diagnosed, inter alia, major depression with psychosis, social

phobia, and a GAF score of 40. (Id.) Plaintiff’s prognosis was noted to be

poor. (Id.)

                  3.     State Agency Non-Examining Source Opinions

                         a.    Madelyn Miranda-DeCollibus, Psy.D.




                                       13
Case 3:19-cv-01158-MCR Document 23 Filed 03/29/21 Page 14 of 32 PageID 635




      On May 31, 2016, after reviewing the records available as of that date,

Dr. Miranda-DeCollibus completed a Psychiatric Review Technique (“PRT”),

opining that Plaintiff had mild restrictions in activities of daily living, and

moderate difficulties in social functioning and in concentration, persistence,

or pace. (Tr. 76.) Dr. Miranda-DeCollibus explained that moderate

limitations in social/adaptive functioning and in concentration, persistence,

or pace could be reasonably expected due to symptoms of schizoaffective

disorder. (Tr. 76-77.)

      On May 31, 2016, Dr. Miranda-DeCollibus also completed a Mental

RFC Assessment. (Tr. 79-81.) She opined, inter alia, that Plaintiff had

marked limitations in interacting appropriately with the general public; and

moderate limitations in: understanding, remembering, and carrying out

detailed instructions; maintaining attention and concentration for extended

periods; working in coordination with or in proximity to others without being

distracted by them; completing a normal workday and workweek; accepting

instructions and responding appropriately to criticism from supervisors;

getting along with coworkers; and responding appropriately to changes in the

work setting. (Tr. 79-80.) Dr. Miranda-DeCollibus explained:

      Although deficits can be expected due to schizoaffective disorder,
      the data suggests that the claimant appears capable of following
      routine, simple and repetitive tasks. The claimant appears to be
      able to perform simple, daily activities. Clear, concise, systematic
      instructions and repetitive tasks would be most helpful along


                                        14
Case 3:19-cv-01158-MCR Document 23 Filed 03/29/21 Page 15 of 32 PageID 636




      with a caring support staff.

      Although deficits can be expected due to aforementioned
      [medically determinable impairments], the consensus of the data
      suggests that the claimant appears capable of performing simple,
      repetitive tasks with a basic understanding and adequate
      persistence in setting with limited social contact. In addition, the
      claimant should be capable of attention and concentration for at
      least 2 hours at a time, and would require reasonable, but not
      frequent breaks throughout the day. The claimant is able to
      perform activities within a schedule, maintain regular
      attendance, and to be punctual within customary tolerances.

      As a result of the experience of anxiety and/or paranoid beliefs,
      the claimant is not suitable for work with the general public. He
      may have moderate difficulties interacting appropriately with
      peers, asking questions, and accepting instructions and criticism
      from supervisors. However, the claimant should be able to
      maintain socially appropriate behavior and adhere to basic
      standards of neatness. The claimant should be able to sustain
      average performance and maintain a more steady [sic] balance of
      emotion including anxiety management with a supportive,
      communicative supervisor, clear, attainable performance goals,
      and a more isolated performance environment.

      The claimant may have difficulty coping with the stress of rapid
      changes in the performance environment secondary to
      concentration deficits and anxiety, and thus, the claimant may
      prefer repetitive tasks that do not require alteration in routine.
      However, the claimant should be able to adhere to simple
      precautions and exercise adequate judgment with respect to
      independent planning.

      SUMMARY: The claimant retains the ability to mentally perform
      at the level cited and discussed in this MRFC. Claimant can be
      expected to perform simple and repetitive tasks in a limited work
      environment and to meet the basic mental demands of work on a
      sustained basis despite any limitations resulting from identified
      [medically determinable impairments].

(Tr. 81.)


                                      15
Case 3:19-cv-01158-MCR Document 23 Filed 03/29/21 Page 16 of 32 PageID 637




                        b.     Kevin Ragsdale, Ph.D.

      On October 10, 2016, Dr. Ragsdale completed a PRT, opining that there

was “insufficient medical and functional evidence to evaluate the severity of

[claimant’s] mental [medically determinable impairments] between [the

alleged onset of disability] and [the date last insured].” (Tr. 112.) In another

PRT from the same day, Dr. Ragsdale determined that Plaintiff had

moderate difficulties in social functioning and in concentration, persistence,

or pace. (Tr. 121.) He explained:

      After thoroughly reviewing the case file, I do not find that the
      evidence supports the presence of mental impairments that
      impose listing level limitations. The treatment records and
      [m]ental [consultative evaluations] do not fully support the level
      of symptomatology and dysfunction described by cl[aimant]. So
      the mental allegations are assessed as partially consistent with
      the objective evidence. Overall, while the established [medically
      determinable impairments] do appear to [be] more than
      minimally limiting, the case record shows cl[aimant] remains
      sufficiently capable of executing basic, routine activities of daily
      living independently, interacting/communicating with others
      appropriately for discrete periods of time, and sustaining a level
      of concentration/persistence sufficient for completing ordinary life
      tasks.

(Tr. 122.)

      In a Mental RFC completed on October 10, 2016, Dr. Ragsdale opined

that Plaintiff was moderately limited in the ability to understand, remember,

and carry out detailed instructions. (Tr. 123-24.) He explained:

      Cl[aimant] may struggle to grasp/retain the concepts, vocabulary,
      procedures, systems, etc. typically associated with academic and


                                       16
Case 3:19-cv-01158-MCR Document 23 Filed 03/29/21 Page 17 of 32 PageID 638




        technologically-sophisticated occupations. Nevertheless, the
        available evidence supports that, at a minimum, cl[aimant] has
        the cognitive ability to understand/remember 2-3 step oral
        instructions, learn basic, job-specific terminology, and follow a
        routinized, formulaic work process after a normal, [on-the-job]
        training period.

(Tr. 123.)

        Further, Plaintiff was moderately limited in the ability to maintain

attention and concentration for extended periods, work in coordination with

or in proximity to others, and complete a normal workday and workweek

without interruptions from psychologically-based symptoms and perform at a

consistent pace without an unreasonable number and length of rest periods.

(Tr. 124.) Dr. Ragsdale stated:

        Even though cl[aimant] could have some trouble executing
        complicated, multistep instructions accurately and efficiently, he
        has the capacity to complete largely solitary, unskilled job
        assignments consisting of recurrent, uniform steps at an
        acceptable, consistent pace and remain sufficiently attentive/on
        task while doing so without the need for excessive breaks or
        specialized supervision.

(Id.)

        Dr. Ragsdale also found that Plaintiff was moderately limited in the

ability to interact appropriately with the general public, to accept

instructions and respond appropriately to criticism from supervisors, and to

get along with coworkers or peers. (Id.) He stated:

        Cl[aimant] could find [it] difficult to succeed in positions
        emphasizing interpersonal communication and social adroitness.


                                        17
Case 3:19-cv-01158-MCR Document 23 Filed 03/29/21 Page 18 of 32 PageID 639




        But despite these limitations, he appears capable of displaying an
        acceptable level of propriety during brief, routine job-related
        interpersonal interactions and abide by the general precepts set
        forth by employers governing workplace decorum and personal
        appearance.

(Tr. 124-25.)

        Plaintiff was also found to be moderately limited in the ability to

respond appropriately to changes in the work setting as follows:

        Cl[aimant] is capable of responding appropriately to standard
        modifications in vocational duties such as schedule changes,
        following occupational safety guidelines, securing transportation
        to a jobsite, and demonstrating an acceptable level of autonomy
        in employment-related activities. However, he may struggle to
        adjust quickly/appropriately to abrupt, significant changes in the
        typical work routine and/or employer P&P.

(Tr. 125.) In conclusion, Dr. Ragsdale explained:

        The limitations noted here account for those that are reasonably
        supported by the relevant medical findings in the case record.
        Notwithstanding the statements declaring/implying additional
        and/or more severe mental restrictions, the totality of the
        objective evidence indicates that from an exclusively mental point
        of view, [claimant’s] [RFC] remains sufficient for the performance
        of [full time] basic work activity.

(Id.)

              C.    The ALJ’s Decision

        The ALJ found at step two of the sequential evaluation process 7 that

Plaintiff’s schizoaffective disorder and social phobia were “severe



        The Commissioner employs a five-step process in determining disability.
        7

See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).


                                        18
Case 3:19-cv-01158-MCR Document 23 Filed 03/29/21 Page 19 of 32 PageID 640




impairments.” (Tr. 18.) Further, the ALJ found that Plaintiff had the RFC to

perform a full range of work at all exertional levels with the following

limitations:

      [N]o climbing ladders, ropes[,] and scaffolds; and no exposure to
      obvious hazards. The claimant can also: understand, carry out
      and remember simple instructions where the work is not fast
      paced, meaning no work where the pace of productivity is
      dictated by an external source over which the claimant has no
      control such as an assembly line or conveyor belt; make
      judgments on simple work, and respond appropriately to usual
      work situations and changes in a routine work setting that is
      repetitive from day to day with few and expected changes; and
      respond appropriately to occasional contact with supervisory
      personnel, no contact with the general public, and rare (meaning
      less than occasional but not completely precluded) contact with
      coworkers where there is no working in team or tandem with
      coworkers.

(Tr. 20-21.) In making this finding, the ALJ discussed Plaintiff’s testimony,

his wife’s statements, the objective medical evidence, and the opinion

evidence of record. (Tr. 21-26.)

      After addressing the medical evidence, the ALJ gave “partial weight” to

the State Agency non-examining psychologists’ opinions. (Tr. 24.) The ALJ

explained:

      While some of the limitations they suggested are overly specific
      and not stated in vocational terms, they ultimately found no more
      than moderate impairment overall, and this is generally
      supported by the preponderance of the objective evidence,
      including evidence submitted after their assessments. The [ALJ]
      has essentially adopted their overall assessment but has
      translated the limitations to the range of simple, low stress work
      described above. Further, for the reasons discussed in Finding


                                       19
Case 3:19-cv-01158-MCR Document 23 Filed 03/29/21 Page 20 of 32 PageID 641




        Number 4 above, the undersigned finds marked impairment in
        social functioning and has therefore precluded the claimant from
        public contact and provided additional limitations for occasional
        contact with supervisors and rare (as defined above) contact with
        coworkers. The undersigned has also included hazard limitations
        to further accommodate the claimant’s reported hallucinations,
        although he has not been observed as responding to internal
        stimuli.

(Id.)

        Next, the ALJ gave “little weight” to the examining psychologists’

opinions because:

        Each [of them] evaluated the claimant on just one occasion. As
        indicated above, these sources did not provide any specific
        opinions for several of the areas of functioning. Further, in the
        areas they did provide an opinion, their opinions are vague; for
        example, Dr. Milne opined the claimant had “difficulty” with
        work-related mental activities, memory, concentration, and
        persistence, but she did not provide any specific functional
        limitations in this regard.

(Id.)

        The ALJ then addressed Dr. Larson’s opinions and gave them “little

weight.” (Tr. 25.) The ALJ stated that Dr. Larson’s opinions were “not

entitled to controlling or deferential weight under the Regulations, because

[they were] not well supported by medically acceptable clinical findings in the

record and [were] inconsistent with other substantial medical evidence of

record.” (Id.) The ALJ further stated:

        Although Dr. Larson has been the claimant’s treating
        psychiatrist, his opinion is unsupported by his own treatment
        notes. As discussed above, these records generally show


                                        20
Case 3:19-cv-01158-MCR Document 23 Filed 03/29/21 Page 21 of 32 PageID 642




        improvement with treatment. Mental status examinations
        generally show only some dysphoric moods and a blunted affect,
        with complaints of hallucinations on some occasions. On other
        occasions, he documented euthymic mood, a broad-ranged affect,
        normal motor behavior, a cooperative attitude and behavior, an
        appropriate appearance, normal speech, and intact cognition
        (Exhibits 7F, 9F, 11F). The limitations in the [RFC] above for
        simple, low stress work with limited social contacts and no
        contact with the general public adequately account for these
        findings. Further, Dr. Larson’s opinion in these letters is
        inconsistent with the GAF scores he estimated in his notes; the
        scores discussed above indicate only moderate symptomatology.

(Id.)

        The ALJ also addressed the GAF scores in the record as follows:

        Some of the claimant’s GAF scores in the record are at 50 or
        below (see, for example, Exhibits 5F, page 19; 7F, page 7; 8F,
        page 6). However, the global assessment of functioning is only a
        subjective estimate by a clinician of the claimant’s status in the
        preceding two weeks, and these scores were provided upon the
        claimant’s initial presentation and admission to treatment,
        and/or prior to being prescribed psychiatric medication. Notably,
        when Dr. Knox performed a consultative psychological evaluation
        in October 2016, he estimated a GAF score of 40, but this is
        inconsistent with his opinion that the claimant experienced no
        significant issues in any of the major functional areas (Exhibit
        8F, pages 5-6). The [ALJ] finds that the consistency of the higher
        GAF scores in the record and the preponderance of the
        examination findings from the claimant’s treating and examining
        sources supports a reasonable inference that the claimant
        experiences the range of functioning described above. Thus, the
        [ALJ] gives little weight to the GAF score estimated by Dr. Knox
        and the other low GAF scores in the record. The higher scores
        discussed above, however, despite their limited relevancy, are
        generally consistent with the preponderance of the mental health
        records and are given some weight.

(Tr. 25-26.)




                                        21
Case 3:19-cv-01158-MCR Document 23 Filed 03/29/21 Page 22 of 32 PageID 643




      The ALJ also discussed Plaintiff’s wife’s statements and gave them

“little weight” for the following reasons:

      Ms. Bennett is not medically trained to make exacting
      observations as to dates, frequencies, types and degrees of
      medical signs and symptoms, or of the frequency or intensity of
      unusual moods or mannerisms, and thus the accuracy of her
      statements is questionable. Moreover, by virtue of the
      relationship as the claimant’s wife, she cannot be considered a
      disinterested third party whose testimony would not tend to be
      colored by affection for the claimant and a natural tendency to
      agree with the symptoms and limitations the claimant alleges.
      Most importantly, significant weight cannot be given to Ms.
      Bennett’s assessment because it, like the claimant’s [testimony],
      is simply not consistent with the preponderance of the objective
      evidence.

(Tr. 26.)

      Then, at step four, the ALJ determined that Plaintiff was unable to

perform any of his past relevant work. (Id.) However, at the fifth and final

step of the sequential evaluation, the ALJ determined, after considering

Plaintiff’s age, education, work experience, RFC, and the testimony of the

VE, that there were jobs existing in significant numbers in the national

economy that Plaintiff could perform, such as an automotive detailer, a

janitorial worker, and an order puller. (Tr. 27-28.) All of these

representative occupations are medium exertion, unskilled, with a Specific

Vocational Preparation (“SVP”) of 2. (Tr. 28.)

            D.     Analysis

      The Court agrees with Plaintiff that the ALJ’s RFC assessment is not


                                        22
Case 3:19-cv-01158-MCR Document 23 Filed 03/29/21 Page 23 of 32 PageID 644




supported by substantial evidence. The ALJ gave “little weight” to the

treating and examining doctors’ opinions, while according “partial weight” to

the State Agency non-examining consultants’ opinions. (Tr. 24-26.) The ALJ

“essentially adopted the[] overall assessment[s]” of the State Agency

psychologists who never examined Plaintiff, yet issued “overly specific”

limitations; at the same time, the ALJ discounted the opinions of the

examining consultants who saw Plaintiff, albeit “on just one occasion,” but

“did not provide any specific opinions for several of the areas of functioning.”

(Id.) The Court agrees with Plaintiff that although the ALJ could consider,

as one reason for discounting the examining doctors’ opinions that they saw

Plaintiff only once, here the ALJ gave more weight to the opinions of

consultants who never examined Plaintiff rather than to those who saw him

more regularly than the one-time examining doctors.

      The ALJ also discounted the opinions of the examining psychologists

because they “did not provide any specific opinions for several of the areas of

functioning” and for the areas that they did provide an opinion, their opinions

were “vague.” (Tr. 24.) As an example, the ALJ cited Dr. Milne’s opinion

that Plaintiff had difficulty with work-related mental activities, memory,

concentration, and persistence. (Id.)

      While Dr. Milne opined that Plaintiff had difficulty with work-related

mental activities, memory, concentration, and persistence (Tr. 449-50), her


                                        23
Case 3:19-cv-01158-MCR Document 23 Filed 03/29/21 Page 24 of 32 PageID 645




report also included other details about Plaintiff’s impairments and

functioning. For example, Dr. Milne noted that Plaintiff “isolate[d] in his

room in the dark and [would] only go into the garage at night to work on his

cars,” he was not capable of managing his own funds, his motor activity and

cognitive processing were very slow/retarded, his speech was slow and sparse

at times, his mood and affect were blunted, his attitude was guarded, his

judgment and memory were impaired, and he had auditory hallucinations

and delusions. (Tr. 448-50.)

      Even if Dr. Milne’s opinion was vague as the ALJ determined, Dr.

Milne was only one out of three examining psychologists who saw Plaintiff at

the request of the Office of Disability Determination and issued an opinion

about Plaintiff’s impairments and functional limitations. The other two

examining consultants issued similar reports. For example, Dr. Knox

similarly observed that Plaintiff’s speech was slow, his affect was flat, his

mood was dysphoric, he was not capable of managing his own funds, he was

isolating in his room, and he had auditory hallucinations. (Tr. 476-78.) In

addition, Dr. Johnson noted that Plaintiff’s thought processes were delayed;

his affect was flat and restricted; his mood was sad; his ability to perform

tasks, to interact appropriately with others, and to sustain attention and

concentration for any extended period of time was moderately impaired; his

ability to adhere to a work schedule and to adjust to workplace changes was


                                       24
Case 3:19-cv-01158-MCR Document 23 Filed 03/29/21 Page 25 of 32 PageID 646




moderately to significantly impaired; he was isolating in his room for days at

a time and had not been to a grocery store for eight years and to a restaurant

for twelve years; and he had auditory hallucinations and paranoid thoughts.

(Tr. 338-39; see also Tr. 339 (noting that due to Plaintiff’s anxiety when

around other people, group counseling was likely to be ineffective).) Notably,

Plaintiff was accompanied and/or transported to these consultative

examinations either by his mother or his wife, or both. (Tr. 336, 447, 474.)

Further, both Dr. Milne and Dr. Knox opined that Plaintiff’s prognosis was

poor and assigned a GAF score of 40 or 50. (Tr. 450, 478; cf. Tr. 338-39

(noting a GAF score of 60 and a guarded prognosis by Dr. Johnson).)

      As Plaintiff submits, the opinions of the examining consultants do not

seem inconsistent with each other and do not seem to portray an individual

who is able to perform “work activity on a regular and continuing basis.” 20

C.F.R. §§ 404.1545(c), 416.945(c); see also SSR 96-8p (“Ordinarily, RFC is an

assessment of an individual’s ability to do sustained work-related physical

and mental activities in a work setting on a regular and continuing basis. A

‘regular and continuing basis’ means 8 hours a day, for 5 days a week, or an

equivalent work schedule.”).

      Importantly, the medical records tend to corroborate the statements by

Plaintiff’s family members that he was isolating in his room and would leave




                                       25
Case 3:19-cv-01158-MCR Document 23 Filed 03/29/21 Page 26 of 32 PageID 647




the house only infrequently, 8 accompanied by family members, to attend his

doctor’s appointments. (See Tr. 46 & 48 (testifying at the administrative

hearing that due to his social anxiety, Plaintiff does not leave his house even

for grocery shopping, but sometimes may pick up his children from school);

Tr. 59 (stating that Plaintiff comes out of his room for 30 minutes at most and

does not play with his children); Tr. 241 (stating that Plaintiff does not go out

in public alone because he does not “feel secure without [his] wife or kids”);

Tr. 242 (stating that Plaintiff needs his wife or mother to accompany him to

doctor’s appointments); Tr. 336 (“[Plaintiff] and his wife were transported to

the office by his mother.”); Tr. 338 (“According to his wife and mother,

[Plaintiff] isolates himself in his room for days at a time.”); Tr. 415 (noting, as

of November 20, 2014, that Plaintiff remained isolated at his home and was

unable to work because of severe social anxiety); Tr. 412 (noting, as of

January 15, 2015, that Plaintiff remained isolated at his home); Tr. 458

(reporting, on December 29, 2015, that Plaintiff had “extremely severe social

anxiety and paranoia,” which prevented him from working and spending time

with his family, and that he had not been to a restaurant for about ten years);

Tr. 447 (noting that Plaintiff was accompanied by his mother at the May 20,

2016 evaluation); Tr. 476 & 478 (noting, as of October 3, 2016, that Plaintiff



      8 Plaintiff saw his treating provider, Dr. Larson, every few months. (See Tr.
453-54, 468.)


                                         26
Case 3:19-cv-01158-MCR Document 23 Filed 03/29/21 Page 27 of 32 PageID 648




was not able to go out in public).)

      The ALJ’s RFC assessment does not seem to take into account either

Plaintiff’s social isolation and apparent inability to leave his home

independently, or his continued, albeit improved, hallucinations. (See Tr. 46-

47 (“I hear voices all the time. . . . They just put me down, sometimes they’ll

tell me to kill myself. . . . [I]t was a lot worse before I got on the medicine.

But I still hear the voices.”); Tr. 439-43 (noting that Plaintiff was admitted

for inpatient psychiatric treatment on November 16, 2015 for, inter alia,

auditory hallucinations, social phobia, paranoia, and substance-induced

psychosis); Tr. 465 & 467-68 (noting, as of December 29, 2015, that Plaintiff

had “an extreme fear of being in a crowded place” and auditory hallucinations

that prevented him “from functioning in major areas of his life, including

work and parenting”); Tr. 457 (noting, as of January 22, 2016, that Plaintiff

had hallucinations, delusions, etc., and a GAF score of 20-30); Tr. 453 (noting,

as of April 5, 2016, hallucinations, among other symptoms); Tr. 449-50

(noting, as of May 20, 2016, auditory hallucinations and home isolation); Tr.

474 & 478 (noting, as of October 3, 2016, continuing auditory hallucinations);

Tr. 500 (noting, as of August 11, 2017, that Plaintiff had auditory

hallucinations at night, among other symptoms); Tr. 499 (noting, as of March

7, 2018, intermittent hallucinations at night, among other symptoms); Tr.

498 (noting, as of July 14, 2018, intermittent auditory hallucinations, among


                                        27
Case 3:19-cv-01158-MCR Document 23 Filed 03/29/21 Page 28 of 32 PageID 649




other symptoms).) Without the ability to navigate outside his house

independently, it is unclear how Plaintiff could perform any type of work on a

regular and continuing basis. While the ALJ included hazard limitations in

the RFC assessment to accommodate Plaintiff’s hallucinations, the record

reflects that the hallucinations and the prescribed treatment actually

affected Plaintiff’s energy, focus/concentration, and memory. (See, e.g., Tr. 51

(“Abilify makes me real slow, sluggish. I can’t remember a lot.”); Tr. 58

(stating that Plaintiff is “always in bed” as he is “always tired”); Tr. 497

(noting that the prescribed medication made Plaintiff “tired all the time” and

a reduction or change of his medication would cause worsening of his

auditory hallucinations).)

      Further, the ALJ’s evaluation of Dr. Larson’s opinions does not seem to

be supported by substantial evidence. The records of Dr. Larson and Clay

Behavioral Health Center show more than just “some dysphoric moods and a

blunted affect, with complaints of hallucinations on some occasions” (Tr. 25).

(See Tr. 465 & 467-68 (noting, as of December 29, 2015, that Plaintiff had an

anxious mood, phobia (an extreme fear of being in a crowded place that

caused an impairment in the social and occupational areas of functioning),

flat affect, delusions, auditory hallucinations, distractible/inattentive memory

or concentration, and “unorganized speech in which he [was] unable to focus

on any one topic”); Tr. 457 (noting, as of January 22, 2016, that Plaintiff had


                                        28
Case 3:19-cv-01158-MCR Document 23 Filed 03/29/21 Page 29 of 32 PageID 650




a labile mood, blunted affect, poor insight and judgment, hallucinations,

delusions, potential for suicide, homicide, or violence, and a GAF score of 20-

30); Tr. 500 (noting, as of August 11, 2017, that Plaintiff had a dysphoric

mood, blunted affect, auditory hallucinations at night, and potential for

suicide, homicide, or violence); Tr. 499 (noting, as of March 7, 2018, that

Plaintiff had a dysphoric mood, blunted affect, intermittent hallucinations at

night, and no energy to do anything); Tr. 498 (noting, as of July 14, 2018, that

Plaintiff had a dysphoric mood, blunted affect, intermittent auditory

hallucinations, and potential for suicide, homicide, or violence); see also Tr.

458 (“Client is convinced that there are cameras and tape recorders in the air

vents of his home. He recently fell through the ceiling when he got in the

attic to look for the cameras. Client reports having auditory hallucinations,

[and] reports that the voices do not tell him to do anything bad, but they are

very annoying.”); but see Tr. 454 (noting that Plaintiff was “[m]uch improved”

as of February 19, 2016).) To the extent there was improvement in Plaintiff’s

symptoms, it did not seem to have a noticeable effect on his functioning, as

his isolation continued, and his hallucinations persisted. Also, contrary to

the ALJ’s findings, the treating records seem to be consistent with other

substantial medical evidence of record, including the reports of the

consultative examiners.

      Even if the Court were to accept the ALJ’s evaluation of the treating


                                       29
Case 3:19-cv-01158-MCR Document 23 Filed 03/29/21 Page 30 of 32 PageID 651




and examining source opinions as supported by substantial evidence, it is

questionable whether the ALJ’s evaluation of the State Agency non-

examining consultants’ opinions would stand. First, when Dr. Miranda-

DeCollibus and Dr. Ragsdale issued their opinions on May 31, 2016 and

October 10, 2016, respectively, they did so without the benefit of reviewing

and considering Dr. Larson’s subsequent treatment records and opinions.

      Further, although the ALJ “essentially adopted the[] overall

assessment[s]” of Dr. Miranda-DeCollibus and Dr. Ragsdale (Tr. 24), the ALJ

seemed to discount, without explanation, Dr. Ragsdale’s limitation to jobs

with two-to-three-step oral instructions (Tr. 123) and Dr. Miranda-

DeCollibus’s limitation to work with supportive, communicative supervisors

and caring support staff (Tr. 81). As stated in SSR 85-15, the basic, mental

demands of competitive, unskilled work include the ability to respond

appropriately to supervision, coworkers, and usual work situations on a

sustained basis. Responding appropriately to others includes the ability to:

(1) accept instructions and respond appropriately to criticism from

supervisors; and (2) get along with coworkers or peers without unduly

distracting them or exhibiting behavioral extremes. POMS DI 25020.010. “A

substantial loss of ability to meet any of the[] basic work-related activities

would severely limit the potential occupational base,” which, “in turn would

justify a finding of disability because even favorable age, education, or work


                                       30
Case 3:19-cv-01158-MCR Document 23 Filed 03/29/21 Page 31 of 32 PageID 652




experience will not offset such a severely limited occupational base.” SSR 85-

15.

      Based on the foregoing, the Court does not find that the ALJ’s RFC

assessment is supported by substantial evidence. Therefore, this case will be

reversed and remanded with instructions to the ALJ to reconsider the

opinions of all treating, examining, and non-examining sources, explain what

weight they are being accorded, and the reasons therefor.

      Accordingly, it is ORDERED:

      1.    The Commissioner’s decision is REVERSED and REMANDED

for further proceedings consistent with this Order, pursuant to sentence four

of 42 U.S.C. § 405(g), with instructions to the ALJ to conduct the five-step

sequential evaluation process in light of all the evidence, including the

opinion evidence from treating, examining, and non-examining sources, and

conduct any further proceedings deemed appropriate.

      2.    The Clerk of Court is directed to enter judgment accordingly,

terminate any pending motions, and close the file.

      3.    In the event that benefits are awarded on remand, any § 406(b)

or § 1383(d)(2) fee application shall be filed within the parameters set forth

by the Order entered in In re: Procedures for Applying for Attorney’s Fees

Under 42 U.S.C. §§ 406(b) & 1383(d)(2), Case No.: 6:12-mc-124-Orl-22 (M.D.

Fla. Nov. 13, 2012). This Order does not extend the time limits for filing a


                                       31
Case 3:19-cv-01158-MCR Document 23 Filed 03/29/21 Page 32 of 32 PageID 653




motion for attorney’s fees under the Equal Access to Justice Act, 28 U.S.C. §

2412.

        DONE AND ORDERED in Jacksonville, Florida, on March 29, 2021.




Copies to:

Counsel of Record




                                      32
